Title: To James Madison from William Buchanan, 31 July 1802 (Abstract)
From: Buchanan, William
To: Madison, James


31 July 1802, Ile de France. Encloses a list of “the American Vessels, which have arrived at this port up to the 30 June, as pointed out in your orders.” Notes that the list is incomplete; “it frequently happens, that the Consul never sees the Capn. during the time he is in port; and he is indebted to others for the informations he receives.” Believes the island’s administration would assist in getting the information, “but the proposition would draw upon me, the displeasure of all the american masters: as well as that of the French Merchants residing here, who are very jealous of the few Americans, who are established at this Place.”
 

   
   RC (DNA: RG 59, CD, Port Louis, vol. 1). 1 p.; docketed by Brent as received 20 Nov. Enclosure not found.



   
   A full transcription of this document has been added to the digital edition.

